In error to the- Court of Appeals of the State of New York. Motions to dismiss or affirm submitted April 11, 1904. Decided April 18, 1904. Per Curiam. Dismissed for the want of jurisdiction. Staten Island Railway Company v. Lambert, 131 U. S. Appx. ccxi; Weatherby v. Bowie, 131 U. S. Appx. ccxv; Murdock v. Memphis, 20 Wall. 590; Egan v. Hart, 165 U. S. 188, 191; Hannibal and St. Joseph Railway Company v. Packet Company, 125 U. S. 260, 272; Eustis v. Bolles, 150 U. S. 361; New Orleans Waterworks Company v. Louisiana, 185 U. S. 336. And see Lennan v. Hamburg-American Steamship Company, 73 App. Div. (N. Y.) 357; The Alene, 116 Fed. Rep. 57. Mr. William Lindsay and Mr. J, Culbert Palmer in support of motions. Mr. Everett P. Wheeler opposing.